      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 1 of 12 PageID# 3187



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Alexandria Division

          LEAGUE OF UNITED LATIN                            )
          AMERICAN CITIZENS - RICHMOND                      )
          REGION COUNCIL 4614, ELIUD                        )
          BONILLA, LUCIANIA FREEMAN, and                    )
          ABBY JO GEARHART,                                 )
                                                            )
                                     Plaintiffs,            )   Civil Action No. 1:18-cv-00423
                                                            )   (LO/IDD)
                           v.                               )
                                                            )
          PUBLIC INTEREST LEGAL                             )
          FOUNDATION                                        )
          and J. CHRISTIAN ADAMS,                           )
                                                            )
                                         Defendants.        )


                                   DEFENDANTS’ OPPOSITION TO
                             AND REQUEST FOR EXPEDITED HEARING ON
                          FORMER PLAINTIFF MS. ROSEN’S MOTION TO QUASH

                   Defendants, Public Interest Legal Foundation (“PILF”) and J. Christian Adams (“Mr.

        Adams”), by counsel, respectfully state as follows (1) in opposition to the Motion to Quash a

        Subpoena to Testify at a Deposition (Dkt. #112) (the “Motion to Quash”) filed by Plaintiffs’

        counsel on behalf of Jeanne Rosen (“Former Plaintiff Ms. Rosen”) and (2) in support of

        Defendants’ request for an expedited hearing on the Motion to Quash—preferably on Monday,

        March 11, 2019, the date on which Ms. Rosen has been subpoenaed to testify.

                   The deposition of Former Plaintiff Ms. Rosen that Plaintiffs now seek to delay—if not

        prevent altogether—was originally scheduled to take place yesterday, Thursday, March 7, 2019.




4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 2 of 12 PageID# 3188



        That was the day set forth in the original deposition notice1 and subpoena2 with which Plaintiffs’

        counsel and Former Plaintiff Ms. Rosen were served on February 12, 20193 and February 14,

        2019,4 respectively. Earlier this week, on Tuesday, March 5, 2019, Plaintiffs’ counsel announced

        that Former Plaintiff Ms. Rosen would not be appearing in compliance with that subpoena. The

        following day, Wednesday, March 6, 2018, Plaintiffs’ counsel disclosed for the first time that Ms.

        Rosen would be undergoing shoulder replacement surgery on Friday, March 15, 2019. Plaintiffs’

        counsel refused, however, to provide any available dates for Former Plaintiff Ms. Rosen to be

        deposed before—or after—the date of her scheduled surgery. From that refusal and subsequent

        communications, as set forth herein, it is clear that the objective is to prevent Former Plaintiff Ms.

        Rosen from ever being deposed.

                   The memorandum and declarations filed in support of the Motion to Quash complain about

        the “burden” of producing fifteen categories of documents. The subpoena that Former Plaintiff

        Ms. Rosen seeks to quash, however, would not require the production of any documents. Former

        Plaintiff Ms. Rosen has submitted a declaration complaining that the deposition was originally


                   1
                  Defendants’ Notice to Take Deposition with Production of Documents of Former
        Plaintiff Jeanne Rosen is attached as Exhibit A.
                   2
              The subpoena accompanying Defendants’ Notice to Take Deposition with Production of
        Documents to Former Plaintiff Jeanne Rosen is attached as Exhibit B.
                   3
                  On February 12, 2019, Defendants’ counsel served Plaintiffs’ counsel—all of whom
        continue to represent Former Plaintiff Ms. Rosen—with deposition notices and subpoenas for
        various non-party witnesses, including Former Plaintiff Ms. Rosen, by way of the email attached
        as Exhibit C. With respect to scheduling, the February 12, 2019 email stated: “As always, we
        are willing to be flexible on dates subject to the time constraints in the Eastern District of
        Virginia.” Every other deposition that Defendants have noticed has been scheduled for dates
        convenient for the witnesses, their counsel (if any), and counsel for the parties.
                   4
              The Affidavit of Service for Defendants’ Notice to Take Deposition with Production of
        Documents to Former Plaintiff Jeanne Rosen is attached as Exhibit D.



                                                          2
4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 3 of 12 PageID# 3189



        noticed to take place in Richmond, more than an hour’s drive from her home. (Rosen Decl. ¶ 8)

        (Dkt. #114-1, p. 3 of 3). But the subpoena that Former Plaintiff Ms. Rosen now seeks to quash

        would require her to travel a distance of only 3.4 miles. In trying to minimize the burden on

        Former Plaintiff Ms. Rosen, Defendants’ counsel has certainly not been “inflexible and

        unreasonable” as the supporting memorandum alleges. (Dkt. #113, p. 1 of 19).

                   The “stress of having to deal with this subpoena” of which Former Plaintiff Ms. Rosen

        complains5 is not likely to be any less after she undergoes surgery. Neither Plaintiffs’ counsel nor

        Former Plaintiff Ms. Rosen has ever stated that she is unable to testify before her surgery. Under

        the circumstances, it appears that she is simply unwilling to testify—or that Plaintiffs’ counsel is

        unwilling to allow her to testify, unless the “testimony” is the equivalent of interrogatory answers

        scripted by Plaintiffs’ counsel.

                   Although Ms. Rosen ultimately withdrew as a Plaintiff, the allegations involving her

        remain in the Complaint and have been the subject of discovery requests propounded by Plaintiffs

        themselves. Plaintiffs cite their allegations regarding Former Plaintiff Ms. Rosen as “evidence”

        that Defendants intended to defame them and to intimidate and harass them to prevent them from

        vote. Notwithstanding the withdrawal of Former Plaintiff Ms. Rosen, her name also figures

        prominently in Defendants’ Answer and in two exhibits to Defendants’ Answer, Exhibit C (Dkt.

        #66-1) and Exhibit D (Dkt. #66-4). These exhibits consist of correspondence regarding Former

        Plaintiff Ms. Rosen between PILF and the Southern Coalition for Social Justice. Defendants’

        Answer references this correspondence and Former Plaintiff Ms. Rosen:

                             If the Reports upon which the Complaint is based in fact identified
                             formerly registered voters whose registrations were not properly
                             cancelled due to their citizenship status, the fault lies with the
                             government officials responsible for maintaining the voter

                   5
                       See Rosen Decl. ¶ 11 (Dkt. #114-1, p. 3 of 3).


                                                              3
4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 4 of 12 PageID# 3190



                          registration rolls—not with Defendants. In their zeal to sign up
                          plaintiffs to bring this litigation, certain advocacy groups paid no
                          attention to what the voter registration records at issue actually said.
                          For example, PILF received the October 6, 2017 correspondence
                          from former Plaintiff Ms. Rosen attached as Exhibit C that began
                          by stating that “I received a call from the Southern Coalition for
                          Social Justice advising me that my name was listed in the Alien
                          Invasion Report 2 along with my personal information claiming I
                          am most likely not an American citizen and that I voted illegally.
                          That is an absolute lie.” What was in fact an “absolute lie” is the
                          statement attributed to the Southern Coalition for Social Justice that
                          PILF had published a report claiming that Ms. Rosen was “most
                          likely not an American citizen and … voted illegally.” Ms. Rosen’s
                          name never appeared in the public records accompanying PILF’s
                          reports that identified various former voters on the list of those
                          identified as now ineligible to vote due to “Cancellation - Declared
                          Non-Citizen.” That fact did not stop Plaintiffs’ counsel at the
                          Southern Coalition for Social Justice from claiming otherwise in the
                          Complaint to which—until Friday of last week—Ms. Rosen was a
                          party.

        (Dkt. #66, pp. 2-3 of 70).

                   The circumstances under which Former Plaintiff Ms. Rosen and other remaining Plaintiffs

        were recruited by the Southern Coalition for Social Justice6 figure prominently in Defendants’

        Affirmative Defenses. These include the defense that Plaintiffs’ allegations of defamation,

        violation of the Voting Rights Act, and violation of the Ku Klux Klan Act are intended to chill

        Defendants’ exercise of their First Amendment rights of free speech, association, and petitioning

        the government. Defendants’ Affirmative Defenses rely heavily on the argument that the efforts

        by special interest groups to obtain nominal plaintiffs for the filing of this litigation are part of an

        effort to punish and harass Defendants for advocating that only U.S. citizens be registered and

        permitted to vote, as required by federal law. See generally Dkt. #66. The integrity of voter rolls



                   6
                 According to their discovery responses, other remaining Plaintiffs were recruited by an
        “intern” at the Southern Coalition for Social Justice and by a law professor who disagrees with
        Defendants’ advocacy for the enforcement of election laws.


                                                             4
4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 5 of 12 PageID# 3191



        is important not only to the integrity of the electoral process but to the administration of justice in

        this Court and others since voter registration rolls provide the pool of prospective jurors.

                   If discovery of Former Plaintiff Ms. Rosen is irrelevant, why have Plaintiffs insisted

        upon—and received—production of Defendants’ communications with all voters identified by

        Virginia registrars as non-citizens regardless of whether they joined in this litigation? Plaintiffs’

        counsel insisted that Defendants produce communication with all Virginia voters referenced in the

        Reports at issue—specifically including Ms. Rosen, even though technically she was not

        mentioned in the Reports themselves. In this regard, the search terms to which the parties agreed

        specifically include the name “Rosen.”

                   In response to the February 12, 2019 subpoena for Former Plaintiff Ms. Rosen, Plaintiffs’

        counsel served objections on February 27, 2019.7 Importantly, the objections did not state an

        objection to the deposition itself, only to the document requests. Indeed, the objections were

        asserted only pursuant to Federal Rules 34 and 45—not Federal Rule 30. The objections did not

        state that Ms. Rosen would not or could not testify. With respect to the document requests, Ms.

        Rosen’s general objections began with the contention that they were burdensome “because they

        seek documents from Ms. Rosen that she does not have and/or that Defendants already possess.”

        Leaving aside the question of whether it is “burdensome” to produce documents that a nonparty

        may have, that objection suggests that the deposition need not await Ms. Rosen’s production of

        documents—if any—before she testifies. With respect to the document requests, the objections

        also stated that compliance “will be particularly burdensome for the 73-year-old Ms. Rosen

        because she is currently dealing with a physical ailment that impacts here mobility and is scheduled



                   7
               A copy of Non-Party Jeanne Rosen’s Objections and Responses to Defendants’
        Subpoena Duces Tecum is attached as Exhibit E.


                                                           5
4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 6 of 12 PageID# 3192



        to undergo shoulder replacement surgery in the coming weeks, followed by several months of

        rehabilitation recovery.” Rather than object to the deposition notice, the February 27, 2019 email

        from Plaintiffs’ counsel transmitting the objections simply expressed “concerns about the request

        for deposition testimony.”8

                   The need for Ms. Rosen to testify sooner rather than later took on a new sense of urgency

        earlier this week. On Tuesday, March 6, 2019, at 3:42 p.m., Defendants’ counsel sent Plaintiffs’

        counsel the email attached as Exhibit G stating as follows:

                            Jeff, we’ll need to schedule some time to discuss these objections
                            sooner rather than later in view of the fact that Ms. Rosen was
                            subpoenaed to testify on Thursday of this week.

                            The objections did not state exactly when she is scheduled to
                            undergo shoulder replacement surgery, but that fact suggests that
                            she should be deposed as soon as possible—especially in view of
                            the likelihood that she may not be available for trial. At age 73, she
                            is younger than two recently announced candidates for President of
                            the United States and not much older than the last two major party
                            candidates for that office. Nevertheless, we are willing to try to
                            accommodate her by—for example—having the deposition take
                            place much closer to her residence in Yorktown (including in
                            Yorktown itself, although it would obviously be more efficient for
                            the parties to have her deposition take place in nearby Williamsburg
                            earlier in the day on March 15, when we already have another
                            deposition scheduled to begin at 4 p.m.).9

                            Also, we do need to discuss her stated unwillingness to produce any
                            documents.

                            I am generally available tomorrow for such a discussion.




                   8
                       The February 27, 2019 email from Plaintiffs’ counsel is attached as Exhibit F.
                   9
                  As an accommodation to Plaintiff Abby Jo Gearhart, who lives in Newport News,
        Defendants’ counsel had previously agreed to have her deposition take place in Williamsburg
        rather than in Richmond—where it had originally been noticed—and to have it begin at 4 p.m.
        after she got off work.


                                                              6
4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 7 of 12 PageID# 3193



        Plaintiffs’ counsel responded at 5:24 p.m. that same day by way of the email attached as Exhibit

        H stating that “we do not intend to produce Ms. Rosen for a deposition on March 7th,” expressing

        the “hope … that through the meet and confer process we can come up with an agreeable way

        forward that provides defendants with what they need while significantly reducing the burden on

        Ms. Rosen,” and concluding with the following statement: “If such an agreement can’t be reached,

        we intend to petition the court for relief.”

                   The morning of Wednesday, March 6, 2019, counsel for the parties met and conferred

        about the document and deposition subpoena. Suffice it to say that the parties were unable to reach

        agreement. That same morning, at 11:58 a.m., Defendants’ counsel sent Plaintiffs’ counsel the

        attached email10 and amended deposition notice.11 The March 7, 2019 transmittal email stated:

                            Jeff, I am writing to follow up on our discussion this morning
                            regarding Ms. Rosen.

                            As I had previously stated in writing and repeated during our
                            conversation this morning, Defendants are willing to try to minimize
                            the burden and inconvenience of the deposition on Ms.
                            Rosen. Defendants are not willing to agree, however, that she
                            cannot be deposed at all.

                            This morning, I learned for the first time that Ms. Rosen’s shoulder
                            replacement surgery is scheduled for next Friday, March 15,
                            2019. Under the circumstances, it would make the most sense to
                            proceed with Ms. Rosen’s deposition tomorrow in Richmond—
                            consistent with the deposition notice and subpoena with which
                            Plaintiffs’ counsel were served on February 12, 2019 and with
                            which she was served on February 14, 2019.

                            Rather than insist upon strict compliance with the deposition
                            subpoena—in response to which Ms. Rosen did not object or file a
                            motion to quash—Defendants are willing to depose her next week
                            in advance of her scheduled surgery. Unfortunately, Plaintiffs’

                   10
                        The March 6, 2019 email from Defendants’ counsel is attached as Exhibit I.
                   11
                  Defendants’ Amended Notice to take Deposition of Former Plaintiff Jeanne Rosen is
        attached as Exhibit J.


                                                             7
4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 8 of 12 PageID# 3194



                             counsel (who also represent Ms. Rosen) will not provide available
                             dates and places either before or after March 15, when Ms. Rosen’s
                             surgery is scheduled to take place. Under the circumstances, I am
                             enclosing an amended deposition notice for Ms. Rosen to be
                             deposed on Monday, March 11 in Yorktown. The location of the
                             deposition set forth in the amended deposition notice is, according
                             to the hotel website, 3.4 miles from Ms. Rosen’s residence.

                             As you will see, the amended deposition notice does not call for the
                             production of documents at or in advance of the deposition. In an
                             ideal world, we would have documents responsive to the previously
                             served     document      subpoena      before     Ms.     Rosen    is
                             deposed. Unfortunately, that does not seem feasible at this
                             juncture. The “burden” objections raised by Ms. Rosen are that she
                             does not have documents responsive to many requests and that
                             others are duplicative of documents that have already been
                             produced. We can explore the basis for those objections next week
                             on the record of her deposition and then determine whether there are
                             additional responsive documents in her possession, custody, and
                             control and—if so—what the burden of producing them might
                             be. Hopefully it will not be necessary to reopen her deposition at
                             some later date, but it is not possible at this juncture to make that
                             determination.

                             If there is some other time on Monday that would be more
                             convenient, please let me know as soon as possible and I will try to
                             accommodate Plaintiffs’ counsel and Ms. Rosen.

        Later that day, at 2:33 p.m., Defendants’ counsel served Plaintiffs’ counsel by email with a copy

        of the subpoena to Ms. Rosen.12 That evening, the amended subpoena was served upon Ms. Rosen

        at her residence in Yorktown.13

                   On Thursday, March 7, 2019, at 12:22 a.m., Plaintiffs’ counsel sent Defendants’ counsel

        the lengthy email attached as Exhibit M. Substantively, the email began with the statement that

        the March 6, 2019, 11:58 a.m. email “does not accurately reflect the spirit or substance of our meet



                   12
                 The March 6, 2019, 2:33 p.m. email and accompanying subpoena are attached as
        Exhibit K.
                   13
                        A March 7, 2019 email from the process server is attached as Exhibit L.


                                                              8
4826-2040-4617.1
      Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 9 of 12 PageID# 3195



        and confer this morning,” proposed that Plaintiffs instead depose Ms. Rosen by written questions,

        and ended with the following statement: “We will not, however, be producing Ms. Rosen for a

        deposition before March 15 given her circumstances and we will be forced to seek relief from the

        Court if Defendants are not willing to revisit their position.” Shortly thereafter, at 12:30 a.m.,

        Defendants’ counsel responded with the email attached as Exhibit N, stating: “I have not heard

        any explanation as to why Ms. Rosen cannot or should not be deposed before March 15 and why

        Defendants should be required to examine her through written questions rather than at a

        deposition. Accordingly, we cannot agree to waive compliance with the amended deposition

        notice and subpoena.”

                   In an effort to accommodate Ms. Rosen, Defendants have literally gone the extra mile—

        actually, many miles. Although her deposition was originally to take place in Richmond, which

        is 71.5 miles from her residence in Yorktown, the deposition has since been moved to a location

        that is only 3.4 miles from her home. The deposition has also been set for Monday, March 11,

        2019, the first available date on the discovery calendar. Although Defendants’ counsel needed to

        set this date unilaterally, Plaintiffs’ counsel was offered the opportunity to suggest alternatives. In

        this regard, Defendants’ counsel has rescheduled every other previously noticed deposition to

        accommodate the schedules of Plaintiffs and their counsel. In this case, however, Plaintiffs’

        counsel simply does not want Ms. Rosen deposed. Instead, Plaintiffs’ counsel has expressed

        concern about what areas Defendants’ counsel might seek to explore with Ms. Rosen and instead

        insisting upon “scripting” her answers by having Defendants’ submit depositions upon written

        examination.

                   Under the Federal and Local Rules alike, Defendants are entitled to depose Ms. Rosen as

        one of its five allotted nonparty witnesses—just as it could, and possibly will, depose others whose



                                                          9
4826-2040-4617.1
     Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 10 of 12 PageID# 3196



        names appear in the Reports or records attached to the Report. Plaintiffs have served numerous

        non-party document subpoenas and FOIA requests and are also proceeding to depose various non-

        parties. Defendants have spent an inordinate of time and money responding to Plaintiffs’ document

        requests. Discovery is supposed to be a two-way street.

                   Accordingly, Defendants respectfully request that Former Plaintiff Ms. Rosen’s Motion to

        Quash be heard—and denied—before March 15, 2019, and that she be ordered to sit for a

        deposition before then.




                                                          10
4826-2040-4617.1
     Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 11 of 12 PageID# 3197



          DATED this 8th day of March, 2019.   Respectfully submitted,

                                               PUBLIC INTEREST LEGAL FOUNDATION
                                               and J. CHRISTIAN ADAMS

                                               By /s/ Michael J. Lockerby
                                                       Counsel

                                               Michael J. Lockerby (VSB No. 24003)
                                               Eli L. Evans (VSB No. 90700)
                                               FOLEY & LARDNER LLP
                                               Washington Harbour
                                               3000 K Street, N.W., Suite 600
                                               Washington, D.C. 20007-5109
                                               Telephone: 202-945-6079
                                               Facsimile: 202-672-5399
                                               Email: mlockerby@foley.com
                                               Email: eevans@foley.com

                                               William E. Davis (admitted pro hac vice)
                                               Ana Romes (admitted pro hac vice)
                                               FOLEY & LARDNER LLP
                                               One Biscayne Tower
                                               2 South Biscayne Boulevard, Suite 1900
                                               Miami, Florida 33131
                                               Telephone: 305-482-8404
                                               Facsimile: 305-482-8600
                                               Email: wdavis@foley.com
                                               Email: aromes@foley.com

                                               Counsel for Defendants




                                               11
4826-2040-4617.1
     Case 1:18-cv-00423-LO-IDD Document 115 Filed 03/08/19 Page 12 of 12 PageID# 3198




                                           CERTIFICATE OF SERVICE

                   I hereby certify that, on March 8, 2019, I filed the foregoing DEFENDANTS’

        OPPOSITION TO AND REQUEST FOR EXPEDITED HEARING ON FORMER PLAINTIFF

        MS. ROSEN’S MOTION TO QUASH with the Court using the CM/ECF system, which will

        send a Notice of Electronic Filing (NEF) to all counsel of record.




                                                                      /s/ Michael J. Lockerby
                                                             Michael J. Lockerby (VSB No. 24003)
                                                             FOLEY & LARDNER LLP
                                                             Washington Harbour
                                                             3000 K Street, N.W., Suite 600
                                                             Washington, D.C. 20007-5109
                                                             Telephone: 202-945-6079
                                                             Facsimile: 202-672-5399
                                                             Email: mlockerby@foley.com

                                                             Counsel for Defendants




4826-2040-4617.1
